DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 11/10/22 has been entered.  Claims 1, 3-11, 13-15 remain pending in the application, wherein Claims 5-11 remain withdrawn.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freedman et al (USPN 4282609), herein Freedman, in view of Higgins et al (USPN 11076974), herein Higgins and Fray (USPN 6257025).
Regarding Claim 1, Freedman teaches a fabric article (see Figs. 1-2c; Col. 2 Lines 1-4 "present invention comprises a pair of panty hose having gradations of shading in the calf regions so as to provide an appearance modifying shape to the legs"; Col. 4 Lines 42-43 “invention is particularly suited to heat transfer paper printing”; abstract "shaded areas may be printed directly on the hose by heat transfer paper printing"; Col. 4 Lines 46-47 “suitable substrate fabrics for imprinting include the well known material and synthetic fabrics”), comprising
one or a plurality of regions that are dissimilarly bright and dark relative to one another and which transition into one another in a stepless manner, the regions being configured on the fabric article external side of said fabric article (see Figs. 1a-1c; Col. 2 Lines 24-31 "to modify the appearance…to appear slimmer…the panty hose is provided with gradations in shading in the calf region extending radially outwardly from the side of the calf with a gradual decrease of the color in the blue end of the spectrum"; see Figs. 2a-2c; Col. 2 Lines 34-38 "to modify the appearance...to appear fuller...the pantyhose is provided with gradations in shading in the calf region extending radially outwardly from the side of the calf, with a gradual decrease in the blue end spectrum component color" wherein more/less blue areas would then be brighter/darker relative to at least one another).

Freedman does not explicitly teach that the fabric article is knitted,
which has a knitted base fabric composed of at least one knitted base fabric thread,
wherein the knitted base fabric is embodied as a knitted compression fabric with at least one elastic weft thread inserted in the knitted compression fabric,
and as a thin knitted fabric which in a worn position is transparent.

However, Freedman at least suggests at least one base fabric thread of polyamide (Col. 4 Lines 46-49 "suitable substrate fabrics for imprinting include the well known material and synthetic fabrics, particularly nylon and polyesters, and blends of natural and synthetic fibers”, wherein a fabric is of thread and it is known in the art that nylon is polyamide),
wherein the base fabric is embodied as a thin fabric which in a worn position is transparent (abstract “legs…are given a slimming appearance”; Col. 3 Lines 46-47 “the total effect is to provide a slimming appearance to the legs”; inasmuch as there is a slim/thin effect, it is a thin fabric).

Higgins teaches the fabric article is knitted (Col. 1 Lines 53-57 "present disclosure comprises an orthotic ankle garment or 'sleeve' integrally knit of a body yarn"; Col. 1 Lines 65-67 "parts of the ankle garment...may extend around or over...the foot, leg"; Col. 6 Lines 21-22 "body yarn comprising...natural or synthetic fibers or fiber blends"; Col. 6 Lines 23-26 "elastic yarns, such as a spandex or other elastomer, are laid-in the body yarn in predetermined areas of the ankle garment 10 to create multiple distinct zones of graduated circumferential compression"),
which has a knitted base fabric composed of at least one knitted base fabric thread (Col. 1 Lines 53-57 "present disclosure comprises an orthotic ankle garment or 'sleeve' integrally knit of a body yarn"; and therefore has a knitted base fabric of at least one knitted base fabric thread),
wherein the knitted base fabric is embodied as a knitted compression fabric with at least one elastic weft thread inserted in the knitted compression fabric (Col. 6 Lines 23-26 "elastic yarns, such as a spandex or other elastomer, are laid-in the body yarn in predetermined areas of the ankle garment 10 to create multiple distinct zones of graduated circumferential compression" ; inasmuch as the elastic yarn provides compression in a knit fabric, the knitted base fabric is a knitted compression fabric; as for weft-- see Fig. 2; Col. 6 Lines 59-64 "Z1 and Z7 comprise zones of relatively light compression, garment regions Z2 and Z6 comprise zones of relatively moderate compression…and garment regions Z3 and Z5 comprise zones of relatively high compression"; inasmuch as the elastic provides compression and the compression zones are in a weft-direction, the elastic is weft).
Higgins at least suggests wherein the knitted base fabric is embodied as a thin knitted fabric which in a worn position is transparent (Col. 3 Lines 21-22 "graduated compression may be achieved by laying-in elastic yarns of strategic lengths or denier (thickness)"; Col. 7 Lines 51-52 "thinner fabric…to minimize…thickness"; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Higgins such that the elastic yarns are thin and therefore providing a thin fabric depending on the desired comfort and desired compression provided by the elastic denier, especially inasmuch as the term ‘thin’ has been defined by the applicant; modified Higgins teaches the thin knitted fabric which meets the structural limitations in the claims and performs the functions as recited such as being capable of being transparent in a worn position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Freedman’s fabric article to be knitted as taught by Higgins as a known structure and material combination for compression, comfort, fit, and/or support (Col. 3 Lines 21-22; Col. 6 Lines 48-51; Col.7 Lines 51-52), especially as both are in the art of hosiery fabric articles.

Nevertheless, Fray further suggests a knitted base fabric is embodied as a thin knitted fabric which in a worn position is transparent (Col. 3 Lines 7-10 "womens' stockings may be knitted of yarns of...nylon/spandex ...and range from denier of 10 for an ultra sheer stocking to as high as 80 for an opaque effect such as desired for tights or a body suit"; inasmuch as applicant has defined the term ‘thin’, Fray teaches a thin knitted fabric which meets the structural limitations in the claims and performs the functions as recited such as being capable of being transparent when worn, especially as a denier of 10 is indicated as being ultra sheer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Freedman’s knitted base fabric as provided by Higgins (resulting in nylon/spandex) to be a thin knitted fabric of denier 10 as taught by Fray in order to provide an ultra sheer stocking as desired.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that furthermore modified Freedman teaches transparency in a worn position (modified Freedman teaches all of the structural limitations aforementioned in Claim 1 which meets the structural limitations in the claims and performs the functions as recited such as being capable of transparency when worn, especially in light of Fray’s teachings).
Regarding Claim 3, modified Freedman teaches all the claimed limitations as discussed above in Claim 1.
Freedman further teaches wherein the brightness dissimilarities of the bright and dark regions relative to one another are formed by printing or coloration of the knitted base fabric (abstract "shaded areas may be printed directly on the hose by heat transfer paper printing").
Regarding Claim 4, modified Freedman teaches all the claimed limitations as discussed above in Claim 3.
Freedman further teaches wherein the knitted base fabric is completely printed or dyed (abstract "shaded areas may be printed directly on the hose by heat transfer paper printing", wherein shaded areas have both brighter and darker regions relative to one another).
Regarding Claim 13, modified Freedman teaches all the claimed limitations as discussed above in Claim 1.
Freedman further teaches wherein the dark regions, in terms of the worn position, are provided on lateral portions of the tubular knitted compression fabric article (see Figs. 1a, 1c, 2a, 2,c; Col. 2 Lines 56-58 "outer surfaces 11...imprinted region 13 is shown on surface 11"; Freedman teaches the dark regions on lateral portions which meets the structural limitations in the claims and performs the functions as recited such as being capable of being located as such during wearing use).
Regarding Claim 14, modified Freedman teaches all the claimed limitations as discussed above in Claim 1.
Freedman further teaches wherein said knitted fabric article is an arm or leg stocking, a pantyhose, an upper garment, or a torso garment (Col. 2 Lines 1-2 "present invention comprises a pair of panty hose").
Regarding Claim 15, modified Freeman teaches all the claimed limitations as discussed above in Claim 13.
Modified Freedman further teaches embodied as a leg stocking or as a pantyhose (Freedman Col. 2 Lines 1-2 "present invention comprises a pair of panty hose"),
said knitted fabric article has a graduated pressure profile, wherein the highest pressure is in a region of an ankle (see Higgins Fig. 2; Col. 6 Lines 59-64 "Z1 and Z7 comprise zones of relatively light compression, garment regions Z2 and Z6 comprise zones of relatively moderate compression…and garment regions Z3 and Z5 comprise zones of relatively high compression"; inasmuch as there are light, moderate, and high compression zones adjacent one another, there is a graduated pressure profile; Col. 7 Lines 40-43 "zones Z3 and Z5...may be designed to apply graduated compression to the foot and ankle in the range of 20-30 mmHg"; compare with Col. 7 Lines 5-7, 14-15, 29-31;  as such, zones Z3 and Z5 are the highest pressure and in a region of an ankle).
Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 4, 13-15 have been considered but are moot because of the new grounds of rejection necessitated by amendment.  Therefore, see aforementioned rejections for the argued missing limitations.  Nevertheless, for clarification --
Regarding applicant’s remarks on page 7 that the slim thin effect corresponds to a thin fabric, examiner respectfully disagrees-- inasmuch as applicant has defined the term “thin”, the interpretation meets.  Nevertheless, examiner also notes that such a remark is a piecemeal examination as the limitation was previously further addressed by Faulke-Rohen.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Inasmuch as all the structural limitations are met, the worn state is merely functional.  Inasmuch as all the structural limitations are met, the three items indicated by applicant on page 7 remarks are met.
Regarding applicant’s remarks on page 8 beginning with  “inserted elastic weft thread circles through the tube-like base fabric like a helix.  It is only…”, such that applicant's arguments are that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  
Furthermore, examiner notes that even if these remarks are eventually claimed, examiner notes that no support has been found for such remarks to be introduced into the claims without bringing in significant new matter.  No specification antecedent basis has been found, neither have the figures supported such recitations.  In fact, the figures show no knitting details whatsoever.
Furthermore, pertaining to the remarks on page 8 that the elastic thread is somehow elongated within the meshes, but it is not stretched and does not create any relevant high or higher compression”, examiner finds no evidence provided for such a statement. It is unclear how an elastic thread capable of elongation would not provide compression when worn.
Pertaining to remarks on page 10 which are indicated as previously argued in page 9, examiner respectfully disagrees with the remarks.   To begin with, inasmuch as the structural limitations are met, the three different effects are met.  Continuing, both Freedman and Faulke are in the same art of endeavor as hosiery as indicated on page 5 of the office action of 8/10/22.  Finally, pertaining to the supposed double effect, such a combination has not been effectively claimed.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  However, even if the claims were better clarified that a combination of structures provide certain results--as aforementioned, inasmuch as the structural limitations are met, so are the three effects herein.
Pertaining to applicant remarks on pages 11-12 that Freedman and Faulke do not teach a “compression fabric in the sense of the invention” or the “superimposed effect”, examiner respectfully disagrees for reasons similarly aforementioned-- inasmuch as the structural limitations are taught, a compression fabric is taught.   Examiner notes that no materials have been provided in the specification to indicate otherwise either.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Jacober (US Publication 2007/0283483) directed to knitted fabric article of different degrees of elasticity; Giorgini (USPN 10954614) directed to garment with elastic inserts; Krug (USPN 4044575) directed to elastic yarn laid-in to inelastic yarn; Heitzman-Powell et al (USPN 5127109) directed to sheer denier nylon yarn in knitted fabric article.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732